UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51071 SPY INC. (Exact name of registrant as specified in its charter) Delaware 33-0580186 (State or other jurisdiction of incorporationor organization) (I.R.S. Employer Identification No.) 2070 Las Palmas Drive, Carlsbad, CA (Address of principal executive offices) (Zip Code) (760) 804-8420 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler [ ] Accelerated filer [ ] Non-acceleratedfiler [ ] Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 1, 2014, there were 13,337,165 shares of Common Stock, par value $0.0001 per share, issued and outstanding. Table of Contents SPY INC. AND SUBSIDIARIES FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 2 Consolidated Statements of Comprehensive Loss (Unaudited) for the three months ended March 31, 2014 and 2013 3 Consolidated Statements of Cash Flows (Unaudited) for the three months ended March 31, 2014 and 2013 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 25 Signatures 26 -i- Table of Contents Forward-Looking Statements This Quarterly Report on Form 10-Q contains forward-looking statements.The words or phrases "would be," "will allow," "intends to," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," "project," or similar expressions are intended to identify "forward-looking statements."Actual results could differ materially from those projected in the forward looking statements as a result of a number of risks and uncertainties, including those risks factors contained in our Annual Report on Form 10-K for the year ended December31, 2013, previously filed with the Securities and Exchange Commission on March 20, 2014, which Annual Report is incorporated herein by reference.Statements made herein are as of the date of the filing of this Form 10-Q with the Securities and Exchange Commission and should not be relied upon as of any subsequent date.Unless otherwise required by applicable law, we do not undertake, and specifically disclaim any obligation, to update any forward-looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such statement. -1- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1. Financial Statements SPY INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Thousands, except number of shares and per share amounts) March 31, December31, (Unaudited) Assets Current assets Cash $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Income taxes receivable — 3 Total current assets Property and equipment, net Intangible assets, net of accumulated amortization of $792 and $782 at March31, 2014 and December31, 2013, respectively 63 72 Other assets 44 63 Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities Lines of credit $ $ Current portion of capital leases 71 77 Current portion of notes payable 16 16 Accounts payable Accrued expenses and other liabilities Total current liabilities Capital leases, less current portion 75 92 Notes payable, less current portion 12 16 Notes payable to stockholders Total liabilities Commitments and Contingencies Stockholders’ deficit Preferred stock: par value $0.0001; 5,000,000 authorized; none issued — — Common stock: par value $0.0001; 100,000,000 shares authorized; 13,324,037 and 13,184,876 shares issued and outstanding at March 31, 2014 and December31, 2013, respectively 1 1 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit Total stockholders’ deficit Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents SPY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Thousands, except per share amounts) ThreeMonthsEnded March31, (Unaudited) Net sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Shipping and warehousing Research and development Total operating expenses Income from operations 84 29 Other income (expense): Interest expense Foreign currency transaction loss Other Income 1 — Total other expense Loss before provision for income taxes Income tax expense 3 — Net loss $ $ Net loss per share of Common Stock Basic $ $ Diluted $ $ Shares used in computing net loss per share of Common Stock Basic Diluted Other comprehensive income (loss) Foreign currency translation adjustment (loss) gain $ $ Unrealized gain (loss) on foreign currency exposure of net investment in foreign operations 93 Total other comprehensive loss Comprehensive loss $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents SPY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Thousands) ThreeMonthsEnded March31, (Unaudited) Operating Activities Net loss $ $ Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 68 77 Paid-in-kind interest Share-based compensation Non-cash board of directors fees 26 26 Provision for doubtful accounts 38 Gain on sale of property or equipment — Foreign currency transaction gain — Amortization of debt discount 18 30 Change in operating assets and liabilities: Accounts receivable, net Inventories, net Prepaid expenses and other current assets Other assets 2 20 Accounts payable Accrued expenses and other liabilities 91 Income taxes payable/receivable 3 1 Net cash provided by operating activities Investing Activities Purchases of property and equipment Proceeds from sale of property and equipment 16 — Net cash used in investing activities Financing Activities Line of credit, net Principal payments on secured notes payable Principal payments on capital leases Proceeds from exercise of stock options 98 — Net cash used in financing activities Net increase in cash 2 Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ 3 $ — Summary of non-cash financing and investing activities: Accrued board of directors fees paid in fully vested non-restricted stock awards $ 26 $ 26 Acquisition of property and equipment through capital leases $ — $ The accompanying notes are an integral part of these consolidated financial statements. -4- Table of Contents NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. Description of Business and Liquidity SPY Inc. (the “Company”) happily designs, markets and distributes premium sunglasses, goggles and prescription frame eyewear.In 1994, the Company began as a grassroots brand in Southern California with the goal of creating innovative and aesthetically progressive eyewear, and, in doing so, the Company believes it has captured the imagination of the action sports market with authentic, distinctive, performance-driven products under the SPY® brand.Today, the Company believes the SPY® brand, symbolized by the distinct “cross” logo, is a well recognized eyewear brand in its segment of the action sports industry, with a reputation for its high quality products, style and innovation, most notably showcased in its Happy Lens™ technology. The Company was incorporated as Sports Colors, Inc. in California in August 1992, but had no operations until April 1994, when the Company changed its name to Spy Optic, Inc.In November 2004, the Company reincorporated in Delaware and changed its name to Orange 21 Inc.In February 2012, the Company changed its name from Orange 21 Inc. to SPY Inc. to better reflect the focus of its business going forward. The Company operates through its subsidiaries and currently has one wholly-owned subsidiary incorporated in California, Spy Optic Inc. (“SPY North America”), and one wholly-owned subsidiary incorporated in Italy, Spy Optic Europe S.r.l. S.U. (“SPY Europe”). In March 2014, the Company received permission from the Italian government to dissolve SPY Europe. The company expects to complete this process late in 2014, and does not anticipate any material expenses to dissolve SPY Europe. Capital Resources During the three-months ended March 31, 2014 and year ended December 31, 2013, the Company had positive cash flow from operations principally as a result of a significant reduction in operating expenses and increases in gross profit. However, the Company has a history of incurring significant negative cash flow from operations, operating and net losses, and has significant working capital requirements. The Company anticipates that it will continue to have ongoing cash requirements to finance its seasonal and ongoing working capital needs and net losses. In order to finance the Company's working capital requirements, the Company has relied and anticipates that it will continue to rely on SPY North America’s credit line with BFI Business Finance (“BFI”) (the “BFI Line of Credit”) and its credit facilities with Costa Brava Partnership III, L.P. (“Costa Brava”).In addition, SPY North America has relied on debt and equity financing from Harlingwood (Alpha), LLC (“Harlingwood”).Costa Brava and Harlingwood are related parties.The total outstanding indebtedness of the Company was $23.9 million and $25.7 million at March 31, 2014 and December 31, 2013 respectively.(See Note 7 “Short-Term Debt ”, Note 8“Long-Term Debt”, Note 11“Related Party Transactions” and Note 14 “Subsequent Events”). The Company believes it will have sufficient cash on hand and cash available under existing credit facilities to meet its operating requirements for at least the next twelve months, if the Company is able to achieve some or a combination of the following factors: (i) achieve its desired sales growth, (ii) continue the improvements in the management of working capital, and (iii) continue to manage and operate the Company at reduced levels of sales, marketing, general and administrative, and other operating expenses.However, the Company will need to continue to access its existing credit facilities during the next twelve months to support its planned operations and working capital requirements, and intends to (i) continue to borrow, to the extent available, from the BFI Line of Credit, (ii) increase the level of outstanding principal due to Costa Brava by borrowing up to the maximum amount available, including through the ongoing deferral of interest payments otherwise payable to Costa Brava, provided, in each case, that these facilities remain available and on terms acceptable to the Company, and (iii) if necessary, raise additional capital through debt or equity financings. -5- Table of Contents The Company does not anticipate that it can generate sufficient cash from operations to repay the amounts due under the BFI Line of Credit which is scheduled to renew in February 2015, and the borrowings from Costa Brava and Harlingwood due, as amended, in December 31, 2016 (see Note 14 “Subsequent Event”), consisting of (i) $15.5 million aggregate original principal borrowings from Costa Brava and $1.5 million in borrowings from Harlingwood as of March 31, 2014, (ii) an additional amount of approximately $4.8 million and $0.3 million, respectively, of unpaid interest related to Costa Brava and Harlingwood loans, which was added to the principal balance of each respective borrowing as of March 31, 2014, and (iii) future interest amounts added to the outstanding principal amounts due under the Harlingwood loans, rather than paid in cash (“Accrued PIK Interest”).The Company will therefore need to renew the BFI Line of Credit at its annual renewal in February 2015 and continue to extend the future maturity dates of the Costa Brava and Harlingwood indebtedness. If the Company is unable to renew the BFI Line of Credit and extend future maturity dates of the Costa Brava and Harlingwood indebtedness, it will need to raise substantial additional capital through debt or equity financing to continue its operations. No assurances can be given that any such financing will be available to the Company on favorable terms, if at all. The inability to obtain debt or equity financing in a timely manner and in amounts sufficient to fund the Company’s operations, or the inability to renew the BFI Line of Credit or to extend future maturity dates of the Costa Brava and Harlingwood indebtedness, if necessary, would have an immediate and substantial adverse impact on the Company’s business, financial condition and results of operations. 2. Basis of Presentation and Recently Issued Accounting Principles Basis of Presentation The accompanying Consolidated Financial Statements of SPY Inc. and its wholly owned subsidiaries have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States.In the opinion of management, the Consolidated Financial Statements contain all adjustments, consisting of normal recurring items, considered necessary for a fair presentation of the Company’s financial position, results of operations and cash flows.The Consolidated Financial Statements contained in this Form 10-Q should be read in conjunction with the Consolidated Financial Statements contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2013. Recently Issued Accounting Principles There are no recently issued accounting principles subsequent to the Company’s disclosure in the Annual Report on Form 10-K for the year ended December31, 2013, which would have a significant impact on the Company’s Consolidated Financial Statements. 3.Loss Per Share Basic loss per share is computed by dividing net loss by the weighted-average number of shares of common stock outstanding during the period.Diluted loss per share is calculated by including the additional shares of common stock issuable upon the conversion of convertible debt and the exercise of outstanding options and warrants, using the treasury stock method.The following table lists the potentially dilutive equity instruments, each convertible into one share of common stock, used in the calculation of diluted loss per share for the periods presented: ThreeMonthsEnded March31, (Thousands) Weighted average common shares outstanding–basic Assumed conversion of dilutive stock options, warrants and convertible debt — — Weighted average common shares outstanding–dilutive -6- Table of Contents The following potentially dilutive instruments were not included in the diluted per share calculation for the periods presented as their inclusion would have been antidilutive: ThreeMonthsEnded March31, Shares Issuable through Exercise or Conversion of: (Thousands) Stock options Warrants Convertible debt Total 4.Accumulated Other Comprehensive Income Accumulated other comprehensive income represents the results of operations adjusted to reflect all items recognized under accounting standards as components of comprehensive income. The components of accumulated other comprehensive income, net of tax, are as follows: March 31, December31, (Thousands) Equity adjustment from foreign currency translation $ $ Unrealized gain on foreign currency exposure of net investment in foreign operations 97 Accumulated other comprehensive income $ $ 5.Accounts Receivable Accounts receivable consisted of the following: March 31, December31, (Thousands) Trade receivables $ $ Less allowance for doubtful accounts Less allowance for returns Accounts receivable, net $ $ 6.Inventories Inventories consisted of the following: March 31, December31, (Thousands) Raw materials $ 17 $ 11 Finished goods Less allowance for excess and obsolete inventory (236) Inventories, net $ $ -7- Table of Contents 7.Short-Term Debt SPY North America has a Loan and Security Agreement with BFI with a maximum borrowing limit of $7.0 million.The maximum availability was $5.2 million and $5.1 million at March 31, 2014 and December 31, 2013, respectively, of which SPY North America had borrowed $1.7 million and $4.0 million, respectively, as of those dates.The BFI Line of Credit renews annually in February for one additional year unless otherwise terminated by either SPY North America or BFI. The Company had $3.5 million and $1.1 million in unused availability as of March 31, 2014 and December 31, 2013, respectively. Actual borrowing availability under the BFI Line of Credit is based on eligible trade receivable and inventory levels of SPY North America, subject to the following limitations: (i) up to 80% of eligible United States accounts receivable, (ii) 80% of eligible Canadian receivables, (iii) 50% of eligible United States inventory, provided, however, such amount does not exceed 50% of eligible United States and Canadian accounts receivable and does not exceed the maximum inventory borrowing amount of $2.5 million, and (iv) advances against eligible foreign accounts receivable (excluding Canadian accounts receivable) up to $0.4 million.Borrowings under the BFI Line of Credit bear interest at a rate per annum equal to the prime rate, as reported in the Western Edition of The Wall Street Journal, plus 1.75%, with a minimum monthly interest charge of $2,000.The interest rate was 5.0% per annum at March 31, 2014. The Company and SPY North America granted BFI a security interest in substantially all of SPY North America’s assets, and substantially all of the Company’s accounts receivable and inventories to secure BFI’s position under the BFI Line of Credit.Additionally, the obligations under the BFI Line of Credit are guaranteed by SPY Inc. The BFI Line of Credit imposes certain covenants on SPY North America, including, but not limited to, covenants requiring SPY North America to provide certain periodic reports to BFI, to inform BFI of certain changes in the business, to refrain from incurring additional debt in excess of $100,000 and to refrain from paying dividends.The BFI Line of Credit also contains cross default provisions. BFI may declare SPY North America in default if SPY North America experiences a material adverse change in its business, financial condition, or in its ability to perform the obligations owed under the BFI Line of Credit.BFI’s prior consent, which BFI will not unreasonably withhold, is required in the event that SPY North America seeks additional debt financing, including debt financing subordinate to BFI.SPY North America has also established bank accounts in BFI’s name in the United States and Canada into which collections on accounts receivable and other collateral are deposited (the “Collateral Accounts”).Pursuant to the deposit control account agreements between BFI and SPY North America, BFI is entitled to sweep all amounts deposited into the Collateral Accounts and apply the funds to outstanding obligations under the BFI Line of Credit; provided that BFI is required to distribute to SPY North America any amounts remaining after payment of all amounts due under the BFI Line of Credit.SPY North America was in compliance with all covenants under the BFI Line of Credit at March 31, 2014. 8.Long-Term Debt Costa Brava Term Note SPY North America issued a promissory note to Costa Brava in the principal amount of$7.0 million (“Costa Brava Term Note”), which amount was outstanding at each of March 31, 2014 and December 31, 2013 (excluding Accrued PIK Interest of $2.4 million and $2.1 million, respectively).As of March 31, 2014, approximately $264,000 of accrued interest was reclassified to accrued liabilities and was paid in April 2014.The Costa Brava Term Note was amended in April 2014 to extend the due date from April 1, 2015 to December 31, 2016.The Costa Brava Term Note is subordinate to the BFI Line of Credit, pursuant to the terms of a debt subordination agreement between Costa Brava and BFI. -8- Table of Contents Interest attributable to the Costa Brava Term Note accrues daily at a rate equal to 12% per annum.On January 1, 2012, SPY North America began adding Accrued PIK Interest as an addition to the outstanding principal amount due, rather than making interest payments in cash.The Costa Brava Term Note, as amended, also requires that SPY North America pay a facility fee equal to 1% of the outstanding principal amount in cash (without giving effect to the Accrued PIK Interest) in June 2014. The Company has approximately $17,000 in accrued expenses and other liabilities related to facility fee as of March 31, 2014 and the total facility fee of $70,000 is due in June 2014. In April 2014, the Costa Brava Term Note was amended to reduce the interest rate from 12% to 7% and to eliminate the facility fee, both of which are effective July 1, 2014. Effective with the amendment, the Company will no longer add Accrued PIK Interest to the outstanding principal and will begin making quarterly cash payments starting in June 2014. During the term of the Costa Brava Term Note, Costa Brava may, at its discretion, convert up to $2,250,000 of the principal amount of the Costa Brava Term Note (excluding the Accrued PIK Interest) into shares of the Company’s common stock at a conversion price of $2.25 per share. In April 2014, the Costa Brava Term Note was amended to increase the amount Costa Brava may convert from $2,250,000 to $6,000,000 and reduce the conversion price from $2.25 to $2.00.(See Note 11 “Related Party Transactions” and Note 14 “Subsequent Events”). Costa Brava Line of Credit SPY North America has an additional $9.0 million line of credit from Costa Brava (“Costa Brava Line of Credit”) of which $8.5 million was outstanding at March 31, 2014 and December 31, 2013 (excluding Accrued PIK Interest of $2.4 million and $2.1 million, respectively).As of March 31, 2014, approximately $316,000 of accrued interest was reclassified to accrued liabilities and the amount was paid in April 2014.The Costa Brava Line of Credit was amended in April 2014 to extend the maturity date from April 1, 2015 to December 31, 2016. The Costa Brava Line of Credit is subordinate to BFI Line of Credit, pursuant to the terms of a debt subordination agreement between Costa Brava and BFI. Interest on the outstanding borrowings under the Costa Brava Line of Credit accrues daily at a rate equal to 12%per annum.On January 1, 2012, SPY North America began paying monthly interest payments in kind, as an addition to the outstanding principal amount due, rather than making interest payments in cash.Monthly interest accrued prior to January 1, 2012 was paid in cash. In April 2014, the Costa BravaLine of Creditwas amended to reduce the interest rate from 12% to 7% and to eliminate the facility fee, both of which are effective July 1, 2014. Effective with the amendment, the Company will no longer add Accrued PIK Interest to the outstanding principal and will begin making quarterly cash payments starting in June 2014. In addition, the Costa Brava Line of Credit, as amended, requires that SPY North America pay a facility fee inJune2014 calculated as the lesser of (i)1% of the average daily outstanding principal amount owed under the note (excluding Accrued PIK Interest) for the 365 day period ending on such payment date or (ii)$90,000.The Company has approximately $66,000 in accrued expenses and other liabilities related to facility fee as of March 31, 2014 and the total facility fee of $85,000 is due in June 2014. Costa Brava Loans The total outstanding borrowings under all credit facilities entered into with Costa Brava at March 31, 2014 and December31, 2013 was $15.5 million (excluding $4.8 million and $4.2 million of Accrued PIK Interest, respectively).The Costa Brava Term Loan and Costa Brava Line of Credit are pari passu with respect to the rights and preferences of the Harlingwood Notes (defined below). Harlingwood Convertible Debt In 2012, SPY North America entered into convertible note purchase agreements with Harlingwood under which SPY North America issued two promissory notes to Harlingwood in the principal amounts of $1.0 million and $0.5 million (“Harlingwood Notes”).Total outstanding borrowings under the Harlingwood Notes at each of March 31, 2014 and December 31, 2013 were $1.5 million (excluding Accrued PIK Interest of $0.3 million and $0.2 million, respectively).As of March 31, 2014, approximately $52,000 of accrued interest was reclassified to accrued liabilities and the amount was paid in April 2014.The Harlingwood Notes were amended in April 2014 to extend the maturity date from April 1, 2015 to December 31, 2016.The Harlingwood Notes are subordinate to the amounts owed by SPY North America under the BFI Line of Credit, pursuant to the terms of a debt subordination agreement between Harlingwood and BFI. -9- Table of Contents The Harlingwood Notes accrue interest at the rate of 12% per annum. The $1.0 million promissory note requires a facility fee equal to the lesser of $10,000 or 1% of the average daily outstanding principal amount due under the Harlingwood Notes (without giving effect to the Accrued PIK Interest).SPY North America paid $20,000 to Harlingwood for initial aggregate facility fees in 2012.Facility fees are due in advance on the respective anniversary date of the $1.0 million promissory note until maturity.The $0.5 million promissory note has a facility fee of $10,000. The Company paid $10,000 and $10,000 to Harlingwood in September 2013 and January 2014, respectively related to facility fees on the Harlingwood Notes. The principal amount due under the Harlingwood Notes (including Accrued PIK Interest) is convertible into shares of the Company’s common stock at $1.40 per share, subject to adjustment for stock splits or stock dividends.The Harlingwood Notes contain standard representations, warranties and reporting requirements that are customary for financings of this type, and cross default provisions with respect to the Costa Brava indebtedness.SPY North America was in compliance with all covenants under the Harlingwood Notes at March 31, 2014.The Harlingwood Notes are pari passu with the respect to the rights and preferences of Costa Brava Term Note and Costa Brava Line of Credit.(See Note 11 “Related Party Transactions” and Note 14 “Subsequent Events”). Long-Term Debt Notes payable at March 31, 2014 consist of the following: (Thousands) Costa Brava Term Loan, as amended (subordinated debt, of which up to $2.25 million is convertible into shares of common stock at a conversion price of $2.25 per share). Effective April 30, 2014, up to $6.0 million is convertible into sharesof Common Stock at a conversion price of $2.00 per share. $ Costa Brava Line of Credit (subordinated debt) Harlingwood Notes (subordinated convertible debt, all of which is convertible into shares of common stock at a conversion price of $1.40 per share ) Secured note payable for vehicle purchases, 4.69% interest rate with monthly payments of $1,400 due through December 2015, secured by vehicles 28 Subtotal Less current portion 16 Notes payable, less current portion $ 9.Fair Value of Financial Instruments The Company’s financial instruments include cash, accounts receivable and payable, short-term borrowings, accrued liabilities, other short-term liabilities, capital leases, notes payable and related party debt.The carrying amount of these instruments approximates fair value because of their short-term nature.The carrying value of the Company’s long-term debt, including the current portion approximates fair value as of March 31, 2014. -10- Table of Contents 10.Share-Based Compensation Stock Option Activity Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term (years) Aggregate Intrinsic Value (Thousands) Options outstanding at December31, 2013 $ Granted Exercised Expired Forfeited - - Options outstanding at March 31, 2014 $ $ Options exercisable at March 31, 2014 $ $ Intrinsic value is defined as the difference between the relevant current market value of the Company’s common stock and the grant price for options with exercise prices less than the market values on such dates.During the three months ended March 31, 2014, there were 120,000 stock options exercised.The Company received cash proceeds of $97,600 related to the stock options exercised in 2014. No options were exercised during the three months ended March 31, 2013. The weighted-average estimated fair value of employee stock options granted during the three months ended March31, 2014 and 2013 was $0.86 and $0.90, respectively. Restricted Stock Award Activity The Company periodically issues restricted stock awards to certain directors and key employees, subject to certain vesting requirements based on future service.Fair value is calculated using the Black-Scholes option-pricing valuation model (single option approach).There were no restricted stock awards issued during the three months ended March 31, 2014.However, the Company awarded 19,161 fully vested, non-restricted shares at a $1.37 weighted-average grant date fair value during the three months ended March 31, 2014.These shares were issued to certain members of the Company’s board of directors in lieu of cash payment for quarterly board fees.The expense related to these shares was $26,250 during the three months ended March 31, 2014, and was recorded in general and administrative expense. -11- Table of Contents The Company recognized the following share-based compensation expense during the three months ended March 31, 2014 and 2013: ThreeMonthsEnded March31, (Thousands) Stock options General and administrative expense $ 99 $ Cost of sales 5 5 Selling and marketing 34 38 Shipping and warehouse 1 1 Research and development 3 3 Total share-based compensation for stock options Restricted stock General and administrative expense (Board of Directors fees in lieu of cash payments) 26 26 Total share-based compensation for restricted stock 26 26 Total Share-based compensation expense $ $ Total unrecognized share-based compensation expense for outstanding stock option awards at March 31, 2014 is approximately $0.5 million, which will be recognized over a weighted average remaining life of 1.7 years. 11.Related Party Transactions Promissory Notes with Shareholder, Costa Brava See Note 8 “Long-Term Debt” to the Consolidated Financial Statements regarding promissory notes held by Costa Brava, an entity that owned, at March 31, 2014, approximately 47.6%, or 51.3% on an as converted basis, of the Company’s common stock.The Chairman of the Company’s Board of Directors, Seth Hamot, is the President and sole member of Roark, Rearden& Hamot, LLC, which is the sole general partner of Costa Brava. The total outstanding borrowings under all promissory notes the Company has entered into with Costa Brava at March 31, 2014 and December31, 2013 was $20.3 million (including $4.8 million Accrued PIK Interest) and $19.7 million (including $4.2 million Accrued PIK Interest), respectively. Convertible Notes with Shareholder, Harlingwood See Note 8, “Long-Term Debt” to the Consolidated Financial Statements regarding $1.5 million in total promissory notes held by Harlingwood, an entity that owned, at March 31, 2014, approximately 5.3%, or 13.6% on an as converted basis, of the Company’s common stock.Mr.Fir Geenen, a member of the Company’s Board of Directors, is the manager of a limited liability company that manages Harlingwood. The total outstanding borrowings under all promissory notes issued by the Company to Harlingwood at March 31, 2014 and December31, 2013 was $1.8 million (including $0.3 million Accrued PIK Interest) and $1.7 million (including less than$0.2 million Accrued PIK Interest), respectively. -12- Table of Contents 12.Commitments and Contingencies Operating Leases The Company’s corporate headquarters totals 32,551 square feet and is located in Carlsbad, California.Effective November 2010, the Company entered into an amended lease for this facility with average monthly rent payments of approximately $29,000 per month.In April 2013, the Company amended this lease to (i) extend the expiration date to December 31, 2019, and (ii) give the Company the right to terminate the lease commencing on April 1, 2015 withnine-months written notice.The monthly rent payments after 2014 will increase by 3% per year. The Company also leases approximately 6,500 square feet of a facility in Varese, Italy with monthly lease payments effective March 2013 of €1,500 per month.On March 10, 2014, the Company elected to terminate its lease in Italy, effective September 10, 2014. In addition, the Company leases an office space totaling approximately 400 square feet in Vancouver, Canada at a monthly rate of CAD$1,352 (approximately $1,312).The Company also leases certain computer equipment and vehicles. Total rent expense was approximately $106,000 and $105,000 for the three months ended March 31, 2014 and 2013, respectively. Future minimum rental payments required under operating leases that have initial or remaining non-cancelable lease terms in excess of one year are as follows: (Thousands) Year Ending December31, $ Thereafter Total $ Capital Leases Future minimum lease payments under capital leases at March 31, 2014 are as follows: (Thousands) Year Ending December 31, $
